United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2493
Issued: August 25, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 19, 2008 appellant filed a timely appeal from a July 29, 2008 Office of
Workers’ Compensation Programs’ decision denying her claim for compensation. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant established that she is entitled to 31.95 hours of disability
compensation from April 26 to July 3, 2008 causally related to her accepted employment
conditions.
FACTUAL HISTORY
On May 26, 2000 appellant, then a 40-year-old distribution clerk filed an occupational
disease claim alleging that she developed acute tendinitis by casing flats at work. She returned
to work in a limited-duty position on June 21, 2000. The Office accepted appellant’s claim for
unclassified affections of the right shoulder region not elsewhere classified, traumatic
arthropathy of the right shoulder region, right carpal tunnel syndrome, reflex sympathetic

dystrophy of the right arm and right lateral epicondylitis. It authorized arthroscopic surgery of
the right shoulder on January 15, 2002 and right carpal tunnel release on May 29, 2007.
Appellant was also treated for right acute tendinitis of right elbow, wrist and shoulder,
chronic lateral epicondylitis of the right elbow, radial nerve entrapment and reactive ulnar
neuritis of the right elbow and early adhesive capsulitis of the right shoulder, chronic cervical
myofascial strain and possible degenerative joint disease of the right wrist. On September 25,
2003 the Office granted her a schedule award for 25 percent permanent impairment of the right
arm. A June 28, 2006 electromyogram (EMG) report revealed medial nerve pathology at the
right wrist affecting primarily median sensory fibers in the carpal tunnel segment.
Appellant came under the treatment of Dr. Richard M. Braun, a Board-certified
orthopedist, from April 10, 2006 to October 12, 2007, for pain in the hands and right shoulder.
Dr. Braun diagnosed bilateral carpal tunnel syndrome, ulnar neuritis along the elbow, lateral
epicondylitis and shoulder cuff tendinitis requiring surgical treatment. He opined that the
neuropathy in the wrist and hand area was due to repetitive activities performed as a clerk. On
May 25, 2007 Dr. Braun performed a right carpal tunnel release. On January 14, 2008 he
returned appellant to light-duty work with restrictions on the right side, lifting limited to one
pound with no grasping, lifting, pushing, pulling, gripping activities and twisting.
On February 7, 2008 the employing establishment offered appellant a modified limitedduty position as a full-time sales service distribution associate, which she accepted on
February 19, 2008. The job duties included sorting undeliverable bulk business mail with the
left hand only for three hours a day, working at the carrier call desk with left hand only for two
hours a day and sorting station markups with left hand only for three hours a day. The physical
requirements of the modified job were sorting mail weighing up to one pound, minimal writing
with the left hand, lifting up to five pounds with the left hand and writing and stamping on mail
with the left hand only up to one pound.
In a duty status report dated March 3, 2008, Dr. Braun noted that appellant had pain in
both hands and at the incision site and reduced her work hours to four hours a day with no lifting
over two pounds, no use of the right hand and no writing with the left hand.
On March 3, 2008 the Office requested that Dr. Braun address why appellant was
restricted to four hours a day when she was previously capable of working eight hours, why she
was incapable of using her right hand and why use of her left hand was restricted. In reports
dated March 3 and 14, 2008, Dr. Braun noted that, despite restricted work of four hours a day,
appellant showed symptomatic deterioration and increased swelling in her hands. He continued
appellant’s work restrictions of four hours.
The employing establishment submitted a postal inspector’s report dated March 24, 2008,
which documented appellant’s activities and determined that they exceeded her medical
restrictions. The investigation obtained videotaped footage of appellant which was viewed by
Dr. Braun. A subsequent interview with Dr. Braun revealed that appellant had the ability to
work more than four hours daily with a greater lifting limit as she misrepresented her physical
capabilities to him. The investigation also noted that appellant held a second job as a security
guard for four different security companies from 1999 to 2007.

2

On March 25, 2008 Dr. Braun viewed the videotaped surveillance of appellant and
prepared a questionnaire provided by the postal inspector. He noted that appellant was restricted
from lifting over two pounds on March 3, 2008; however, her activities as shown in the
videotape exceeded the prescribed limits. Dr. Braun noted that appellant reported not being able
to perform the activities depicted in the surveillance video. He noted that the activities depicted
on the videotape suggested that she could return to work for six hours a day, with restrictions on
lifting up to five pounds. Dr. Braun opined that appellant exaggerated her symptoms and
subsequent disability and misrepresented her physical capabilities and her ability to return to
reasonable modified work.
Appellant submitted several CA-7 forms claiming compensation for partial disability
from March 29 to April 24, 2008, for fours hours of leave without pay per day. On May 8, 2008
the Office advised her that she was returned to work for six hours per day by Dr. Braun on
March 25, 2008 and would be compensated for two hours per day for the period in question.
Appellant submitted an April 25, 2008 work capacity evaluation and report from
Dr. Braun. He noted that she presented with pain in both hands and diagnosed status post carpal
tunnel syndrome. Dr. Braun returned appellant to work for four hours a day for two weeks. In a
report dated April 30, 2008, he increased appellant’s workday to six hours a day with a lifting
restriction of eight pounds.
In a letter dated May 7, 2008, the Office requested that Dr. Braun clarify appellant’s work
status as of March 25, 2008. It noted that, on March 25, 2008, he opined that appellant was
capable of working six hours a day with a five-pound lifting restriction; however, on April 25,
2008, he opined that appellant was limited to working four hours a day without restriction. The
Office noted that, on April 30, 2008, Dr. Braun released appellant to six hours a day with an
eight-pound lifting restriction.
Appellant submitted a duty status report from Dr. Braun dated May 9, 2008, who
determined she was permanent and stationary. Dr. Braun diagnosed right shoulder tendinitis,
lateral epicondylitis in the right elbow, possible ulnar neuritis, right carpal tunnel syndrome
requiring surgery, contracture of the right hand with impaired range of motion and repetitive
episodes of swelling. He opined that appellant could return to modified work on May 9, 2008
for six hours a day with lifting restricted to eight pounds.
In a letter dated May 13, 2008, the Office again requested that Dr. Braun clarify
appellant’s work. Dr. Braun did not respond.
On June 4, 2008 the Office referred appellant for a second opinion to Dr. Thomas J.
Sabourn, a Board-certified orthopedic surgeon, for determination of her work capacity. In a
June 26, 2008 report, Dr. Sabourn reviewed the records provided to him and examined appellant
on June 25, 2008. He noted the history of appellant’s right arm conditions and diagnosed right
shoulder acromioclavicular joint arthritis, impingement syndrome, carpal tunnel syndrome,
residual stiffness of right hand fingers after carpal tunnel surgery, lateral epicondylitis of the
right elbow, chronic cervical strain and sprain, left shoulder acromioclavicular (AC) joint
arthritis with rotator cuff tendinitis and pain syndrome. Dr. Sabourn noted an obvious
disproportion between appellant’s symptomology and her objective findings. He advised that

3

she could not work as a distribution clerk due to overuse of her extremities. However, appellant
could work eight hours a day with permanent limitations of two hours of reaching, no reaching
above the shoulders with the right arm, reach two hours cumulatively over an eight-hour day
with the left arm, repetitive motions with the wrists and elbow cumulatively for three hours of an
eight-hour workday, push, pull and lift for four hours per day with an eight-pound limitation,
five-minute break each hour and repetitive fingering no more than two hours bilaterally.
Dr. Sabourn reviewed the February 7, 2008 job offer and noted that she could easily perform the
job as a sales service distribution associate if she were to use both hands.
In letters dated July 7 and 21, 2008, the Office requested that Dr. Braun review and
comment on Dr. Sabourn’s report. No additional evidence was received.
Appellant submitted several CA-7 forms, claims for compensation, for intermittent
periods of partial disability for 117.61 hours for the period April 26 to July 3, 2008. The
employer submitted several CA-7, time analysis forms, for April 26 to July 3, 2008.
On July 10, 2008 the employing establishment issued a notice of removal indicating that
appellant made a misrepresentation on a CA-7 form dated November 29, 2000 noting that she
had not received pay for the period January 10 to May 18, 2000, when there was evidence she
worked as a security guard from May 7, 1999 to January 14, 2000.
In a decision dated July 29, 2008, the Office denied appellant’s claim for compensation
for intermittent partial disability for 31.95 hours from April 26 to July 3, 2008. It found that
Dr. Braun returned her to work for six hours a day effective March 25, 2008 and therefore she
was entitled to wage-loss compensation for two hours per day from April 26 to June 24, 2008 or
a total of 85.66 hours of leave. The Office denied compensation beginning June 25, 2008 the
date of Dr. Sabourn’s examination which found she was capable of working eight hours a day.
LEGAL PRECEDENT
A claimant has the burden of proving by a preponderance of the evidence that he or she is
disabled for work as a result of an accepted employment injury and submit medical evidence for
each period of disability claimed.1 Whether a particular injury causes an employee to be
disabled for employment and the duration of that disability are medical issues.2 The issue of
whether a particular injury causes disability for work must be resolved by competent medical
evidence.3
The Board will not require the Office to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify his or her disability and
entitlement to compensation. For each period of disability claimed, the employee has the burden
1

See Fereidoon Kharabi, 52 ECAB 291 (2001).

2

Id.

3

See Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

4

of establishing that he or she was disabled for work as a result of the accepted employment
injury.4
ANALYSIS
The Office accepted appellant’s claim for a right shoulder injury not elsewhere classified,
traumatic arthropathy of the right shoulder region, right carpal tunnel syndrome, reflex
sympathetic dystrophy of the upper right limb and right lateral epicondylitis. It accepted that she
was partially disabled for two hours per day from April 26 to June 24, 2008 for a total of 85.66
hours of leave. The Board notes that the medical evidence supports that appellant was partially
disabled due to the accepted injury during this period. In reports dated March 25 and May 9,
2008, Dr. Braun opined that she could work six hours a day with restrictions. For this reason,
appellant was properly granted wage-loss compensation for the hours she did not work.
However, the commencing June 25, 2008, the Office denied wage-loss compensation as
the medical evidence noted appellant’s capacity to work full time. On appeal, appellant asserts
that Dr. Braun’s reports support the hours of disability claimed.
On March 25, 2008 Dr. Braun viewed a videotaped surveillance of appellant and noted
that her activities exceeded the physical limitations set for her. He opined that she exaggerated
her symptoms and subsequent disability and misrepresented her physical capabilities and her
ability to return to reasonable modified work. Dr. Braun opined that the activities depicted on
the videotape revealed that appellant could work for six hours per day with restrictions on lifting
up to five pounds. In his work capacity evaluation and report dated April 25, 2008, he noted
appellant’s complaints of pain in both hands and reduced her work hours to four per day.
Although Dr. Braun noted that appellant had symptoms of bilateral hand pain, he did not
specifically address whether she had any employment-related disability beginning April 25, 2008
causally related to her accepted conditions. He did not fully address why appellant was restricted
to working four hours per day instead of six hours and why these restrictions would be
attributable to the 2000 employment injury. Furthermore, Dr. Braun’s April 25, 2008 opinion
that appellant could work four hours daily within restrictions is at odds with his April 30, 2008
report, which again found that she could work six hours daily within restrictions. On May 7,
2008 the Office requested that Dr. Braun clarify his opinion on appellant’s capacity for work. In
a May 9, 2008 report, Dr. Braun opined that appellant could work six hours a day with
restrictions. He did not address the limitations regarding appellant’s work capacity. The Board
has found that vague medical opinions which do not explain causal relationship are of
diminished probative value.5 Therefore, these reports are insufficient to meet appellant’s burden
of proof that she was disabled for more than two hours a day from April 26 to June 24, 2008.
The Office referred appellant to Dr. Sabourn, who in a June 26, 2008 report, noted her
history of injury and diagnoses. On examination, Dr. Sabourn noted a discrepancy between
objective findings and appellant’s symptomatology. He opined that appellant could not return to
work as a distribution clerk because she would be required to overuse her upper extremities.
4

Sandra D. Pruitt, 57 ECAB 126 (2005).

5

See A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006).

5

However, Dr. Sabourn opined that appellant was capable of work eight hours a day in a lightduty position with permanent restrictions. He reviewed the February 7, 2008 job offer as a sales
service distribution associate and noted that appellant could easily perform the job if she were to
use her right and left hand when sorting undeliverable bulk business mail for three hours per day
and sorting mail pieces weighing up to one pound for three hours a day. The Office twice
requested that Dr. Braun comment on Dr. Sabourn’s report but no response was received. The
Board finds that there is no probative medical evidence supporting entitlement to disability
compensation beginning June 25, 2008, the date Dr. Sabourn examined appellant and found her
capable of full-time limited duty.
Consequently, the medical evidence does not establish that appellant is entitled to 31.95
hours of disability compensation for the claimed period.
CONCLUSION
The Board finds that appellant has failed to establish that she was disabled for 31.95
hours from April 26 to July 2, 2008 causally related to the accepted employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 29, 2008 is affirmed.
Issued: August 25, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

